4 Case 1:18-cr-00602-WHE Document S115 ened 15/217 25 AYR SFHH 2
From: Roger Adler <rbalaw@verizon.net>

To: audrey.strauss <audrey.strauss@usdoj.gov>

Cc: thomas.mckay <thomas.mckay@usdoj.gov>; laura.birger <laura.birger@usdoj.gov>: Idavis <Idavis@dggpllc.com>; mm
<mm@monicolaw.com>

Subject: Re: United States v. Michael Cohen (18-cr-602)(WHP)(Proffer Session/Rule 35(b))
Date: Thu, Dec 5, 2019 12:47 pm

Attachments: Cohen Letter Ex. E.pdf (265K), Cohen Letter Ex. D.pdf (1148K), Cohen Letter Ex. C.pdf (655K), Cohen Letter Ex. B.pdf
(400K), Cohen Letter Ex. A.pdf (420K)

| write to you in my capacity as local counsel for the Defendant Michael Cohen, in connection
with the above captioned case, to respectfully request a meeting later this week, in advance of a

December 12, 2019 Rule 35(b) filing deadline. On November 26" | emailed the Southern District's
exceedingly capable Assistant U.S. Attorney Laura G. Birger seeking such a meeting, and apprising
her of Mr. Cohen’s cooperation with different divisions of “the Government’ — i.e. Congress, Special
Counsel Robert Mueller, State Attorney General Letitia “Tish” James, and the New York County
District Attorney Cyrus Vance, Jr.

Attempts by both Michael Monico, Esq., and myself (see exhibit “A") to induce your
colleague, Assistant U.S. Attorney Thomas McKay, to afford Mr. Cohen a post-sentence proffer

session have been summarily rejected (see December 2™ email at exhibit “B").

THIS “ASK”

At the time Judge Pauley sentenced Defendant Michael Cohen last December 12'h he
expressly (and appropriately) noted that he was limited in exercising his 18 U.S.C. 3553(b) sentencing
discretion by the documented cooperation provided up to that date (see exhibit “C”). He clearly felt

that it would be an abuse of nisi prius court decision to consider not yet provided cooperation to the
Government.

It was mindful of Judge Pauley’s aforesaid judicial caveat that Mr. Cohen: (a) provided
post-sentence cooperation, and (b) Assistant U.S. Attorney Thomas McKay was contacted by Michael
Monico, Esq. (see exhibit “D”). We interpret U.S. Attorney McKay's disinterest as both unwarranted,
and inappropriate, as the House Judiciary Committee writes its Impeachment Report.

Local U.S. Attorney's Offices routinely “sign up” cooperators, and call witnesses with
documented histories of violence, corruption, and prior false misstatements as and where appropriate.
As Assistant U.S. Attorney McKay knows, your office indicted my client, Merlin Alston (United States v.
Merlin Alston, 15-cr-435 [CM]), and called a trifecta of drug traffickers to convict a perceived corrupt
police officer. One “Guy” Reyes was sentenced by Chief Judge McMahon to “time served.” He
breached multiple cooperation agreements, and trafficked contraband while remanded. His
“cooperation agreement” was not withdrawn.

Mr. Cohen, by contrast, is a first offender (criminal history category 1), who has
proffered significant information concerning (a) the “Trump Organization,” (b) the “Trump Foundation,”
(c) “Trump Organization” high level executives, and (d) Trump family members.

Mr. Cohen and President Trump are, | note, in active civil litigation in Supreme Court,
New York County (Cohen v. Trump, Index # 651377/1 9)(see exhibit “E”). Attorney General Barr is on
record as misstating the findings, and conclusions, of the report filed by Special Counsel Robert

Mueller, Esq., and is now reported to be “out in front” of a report by the Justice Department's Inspector
General’s Office challenging its finding.

Attorney General Barr has, | note, intervened in Trump v. Vance, __ F. 3d 2019 WL.

5687447 [2 Cir, 2019], against sister local prosecutors on Hogan Place here in Manhattan. | was
present when Mr. Consovoy, the President's lawyer, contended that, if President Trump shot someone

https://mail.aol.com/webmail-std/en-us/PrintMessage | v2\
é
12/11/2019 Case 1:18-cr-00602-WHP.. PARMa eer Ast2codihen PRMb1 949 ong ab) bf 2

on Fifth Avenue, the Office of Legal Counsel (O.L.C.) memo would Constitutionally Pe “ a
police investigation, (b) arrest, and (c) filing a criminal complaint or indictment, and that both the
President, and family members and Trump Organization high level employees cannot be prosecuted.

Finally, yesterday's New York Times, in an articles by respected news reporters Maggie
Haberman and Adam Goldman, reference conversations which Mr. Cohen had with the President's
counsel, Jay Sekulow, Esq., indicating that Mr. Sekulow instructed Mr. Cohen to mislead Congress by
minimizing true duration actually occurred over a longer time period. These are all reportedly
documented in 302 reports.

This office appears shockingly disinterested in investigating if Mr. Sekulow suborned
perjury, and abetted obstruction of justice, at the possible behest of his client, the President of the
United States. Why?

THE LAW

Second Circuit Rule 35(b) law, in United States v. Scarpa, 155 F. Supp. 3d 234

[E.D.N.Y. per Korman, J. 2016] rev'd 861 F. 3d 59, 68-69 [29 Cir] cert. den. 138 S. Ct. 692 [2018)),
recognized that a motion by the United States Attorney is not necessarily a sine quo non for court
consideration of a defendant's Rule 35(b) motion if a District Judge finds, after a hearing, that the
defendant was not treated in “good faith,” and, as here, was essentially “orogrammed to fail.” Here,
Assistant U.S. Attorney McKay has refused to meet with Mr. Cohen since sentence was imposed,

notwithstanding an attorney proffer as recently as November 18 2019.

Here, as noted, we do not seek a sentence reduction of even a single day. Rather, we
seek a limited modification to “home confinement,” coupled with an added community service
component of one day per week. Such a sentence modification, in the context of a first offender
convicted of non-violent violations, and who resides in Manhattan with his family, poses no discernible
risk to public safety, and will, in turn, save the “Bureau of Prisons” (B.O.P.) considerable financial
resources, and use of an additional prison camp bed.

Mindful that Defendant Cohen qualifies for “First Step” ameliorative sentencing relief,
we respectfully urge your office not to oppose Defendant Cohen’s application. | will await your
response, and, as you will note, | have copied both Assistant U.S. Attorney Thomas McKay, and

Criminal Division Chief Laura G. Birger, even though Ms. Birger did not respond to my November 26th
email request for a meeting (copy enclosed).

Roger Bennet Adler

Attorney for Defendant Michael Cohen
233 Broadway, Suite 2340

New York, New York 10279

* “Memos Shed Light on Activities of Campaign and Trump Aides,” 12/4/19 New York Times, page A-16

httos://mail.aol.com/webmail-std/en-us/PrintMessaae bert
